PER CURIAM.
We affirm the Order on Minor Child’s Education entered below with the following three exceptions:
(1) Paragraph A of said order is hereby corrected to read:
“A. That the former wife is designated as the parent responsible for the educational decision involving Henry Hane presented to the court at this time; i.e., whether he shall attend high school at Gulliver Academy or the “International Program” offered by the Dade County School System.”
(2) Paragraph B is hereby corrected to read:
“B. As the parties’ stipulation of November 26,1984, provides for the former husband to pay for the child’s schooling only at schools mutually agreed upon, and as the former husband does not agree with the removal of Henry Hane from the International Program, the former husband is not responsible for the costs of Henry Hane to attend Gulliver Academy.”
(3)Paragraph C is deleted.
See Wallace v. Wallace, 413 So.2d 1261 (Fla. 2d DCA 1982).
Affirmed in part; reversed in part.